IICalendar No. 51116th CONGRESS1st SessionS. 771IN THE SENATE OF THE UNITED STATESMarch 13, 2019Mr. Rubio (for himself, Mrs. Shaheen, Mr. Risch, Mr. Coons, and Mr. Hawley) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipApril 1, 2019Reported by Mr. Rubio, without amendmentA BILLTo amend section 21 of the Small Business Act to require cyber certification for small business
			 development center counselors, and for other purposes. 
	
		1.Short titleThis Act may be cited as the
		  Small Business Cyber Training Act of 2019.
		2.Duties of small business development center counselors
			(a)Cyber trainingSection 21 of the Small Business Act (15 U.S.C. 648) is amended by adding at the end the following:
				
					(o)Cyber strategy training for small business development centers
						(1)DefinitionsIn this subsection—
							(A)the term cyber strategy means resources and tactics to assist in planning for cybersecurity and defending against cyber
			 risks and attacks; and
							(B)the term lead small business development center means a small business development center that has received a grant from the Administration.
							(2)Certification programThe Administrator shall establish a cyber counseling certification program, or	designate a
			 substantially similar existing program,
			 to certify the employees of lead small
			 business development centers in
			 providing cyber planning assistance to small business concerns.
						(3)Number of certified employeesThe Administrator shall ensure that the number of employees of each lead small business development
			 center who are certified in providing cyber planning assistance is not
			 less than
			 the lesser of—
							(A)5; or
							(B)10 percent of the total number of employees of the lead small business	development center.
							(4)Cyber strategyIn carrying out paragraph (2), the Administrator, to the extent practicable, shall consider any
			 cyber strategy methods included in the Small Business Development Center
			 Cyber Strategy developed under section 1841(a)(3)(B) of the National
			 Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328).
						(5)Reimbursement for certification
							(A)In generalSubject to the availability of appropriations, the Administrator shall reimburse a lead small
			 business development center for costs
			 relating to the certification of an employee of the lead small business
			 center in providing cyber planning
			 assistance
			 under the program established under paragraph (2).
							(B)LimitationThe total amount reimbursed by the Administrator under subparagraph (A) may not exceed $350,000 in
			 any fiscal year..
			(b)ImplementationNot later than 180 days after the date of enactment of this Act, the Administrator of the Small
			 Business Administration shall implement paragraphs (2), (3), and  (4) of
			 section 21(o) of the Small Business Act, as added by subsection (a).April 1, 2019Reported without amendment